

113 S2777 RS: Surface Transportation Board Reauthorization Act of 2014
U.S. Senate
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 624113th CONGRESS2d SessionS. 2777IN THE SENATE OF THE UNITED STATESSeptember 8, 2014Mr. Rockefeller (for himself, Mr. Thune, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Surface Transportation Board as an independent establishment, and for other
			 purposes. 1.Short titleThis Act may be cited as the Surface Transportation Board Reauthorization Act of 2014.2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title 49, United States Code.3.Establishment of Surface Transportation Board as an independent establishment(a)In generalSection 701(a) is amended to read as follows:(a)EstablishmentThe Surface Transportation Board is an independent establishment of the United States Government..(b)Conforming amendments(1)Administrative provisionsSection 703 is amended—(A)by striking subsections (a), (c), (f), and (g);(B)by redesignating subsections (b), (d), and (e) as subsections (a), (b), and (c), respectively; and(C)by adding at the end the following:(d)Submissions and transmittalsWhenever the Board submits or transmits any budget estimate, budget request, supplemental budget
			 estimate, or other budget information, legislative recommendation,
			 prepared testimony for a congressional hearing, or comment on legislation
			 to the President or to the Office of Management and Budget, it shall
			 concurrently transmit a copy thereof to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives. No
			 officer or agency of the United States shall have any authority to require
			 the Board to submit its budget estimates or requests, legislative
			 recommendations, prepared testimony for congressional hearings, or
			 comments on legislation to any officer or agency of the United States for
			 approval, comments, or review, prior to the submission of the
			 recommendations, testimony, or comments to Congress..(2)Administrative support(A)RepealerSection 725 is repealed.(B)Conforming amendmentThe table of contents for chapter 7 is amended by striking the item relating to section 725.4.Surface Transportation Board membership(a)In generalSection 701(b) is amended—(1)in paragraph (1)—(A)by striking 3 members and inserting 5 members; and(B)by striking 2 members and inserting 3 members; and(2)by striking paragraph (2) and inserting the following:(2)At any given time, at least 3 members of the Board shall be individuals with professional standing
			 and demonstrated knowledge in the fields of transportation, transportation
			 regulation, or economic regulation, and at least 2 members shall be
			 individuals with professional or business experience (including
			 agriculture or other rail customers) in the private sector..(b)Repeal of holdover limitationSection 701(b)(3) is amended by striking qualified, but for a period not to exceed one year and inserting qualified.(c)Repeal of obsolete provisionSection 701(b) is amended—(1)by striking paragraph (4);(2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; and(3)by striking In the case of an individual who becomes a member of the Board pursuant to paragraph (4), or an
			 individual in paragraph (4), as redesignated, and inserting In the case of an individual.5.Nonpublic collaborative discussionsSection 703(a), as redesignated by section 3 of this Act, is amended to read as follows:(a)Open meetings(1)In generalThe Board shall be deemed to be an agency for purposes of
			 section 552b of title 5.(2)Nonpublic collaborative discussions(A)In generalNotwithstanding section 552b of title 5, a majority of the members may hold a
			 meeting that is not open to public observation to discuss official agency
			 business if—(i)no vote or other disposition of
			 official agency business is taken at the meeting;(ii)each individual present at the meeting is a member or an employee of the Board; and(iii)the General Counsel of the Board is present at the meeting.(B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraph (C), not later than 2 business days after the
			 conclusion of a meeting under subparagraph (A), the Board shall make
			 available to the public, in a
			 place easily accessible to the public—(i)a list of the individuals present at the meeting; and(ii)a summary of the matters discussed at the meeting, except for any matters the
			 Board
			 properly determines may be withheld from the public under section 552b(c)
			 of title 5.(C)Ongoing proceedingsIf a discussion under subparagraph (A) relates, directly or indirectly, to an ongoing proceeding
			 before the Board, the Board shall make the disclosure under subparagraph
			 (B) on the date of the final Board
			 decision.(D)Preservation of open meetings requirements for agency actionNothing in this paragraph shall
			 limit the applicability of section 552b of title 5
			 with respect to a meeting of the members other than that described in
			 this paragraph.(E)Statutory constructionNothing in this paragraph—(i)shall limit the applicability of section 552b of title 5 with respect to any
			 information which is proposed to be withheld from the public under
			 subparagraph
			 (B)(ii); and(ii)authorizes the Board to withhold from any individual any record that is accessible to that
			 individual under section 552a of title 5, United States Code..6.Investigative authority(a)Authority To initiate investigationsSection 11701(a) is amended by striking only on complaint and inserting on the Board's own initiative or on complaint.(b)Rate proceedingsSection 10704(b) is amended by striking the first sentence and inserting The Board may begin a proceeding under subsection (a)(1) on its own initiative or upon complaint,
			 except that a proceeding to determine the reasonableness of the level of a
			 rate charged by a carrier may only be initiated upon complaint..(c)Annual report; investigationsSection 704 is amended by striking on its activities. and inserting on its activities, including each instance in which the Board has initiated an investigation on its
			 own initiative under this chapter or subtitle IV..7.Procedures for rate cases(a)Simplified procedureSection 10701(d)(3) is amended to read as follows:(3)The Board shall maintain a simplified and expedited method for determining the reasonableness of
			 challenged rates in those cases in which a full stand-alone cost
			 presentation is too costly, given the value of the case..(b)Expedited handlingSection 10704(d) is amended by striking the first sentence and inserting The Board shall maintain procedures to ensure expeditious handling of challenges to the
			 reasonableness of railroad rates..8.Rate review timelinesSection 10704(d), as amended by section 7 of this Act, is further amended—(1)by striking (d) The and inserting (d)(1) The; and(2)by adding at the end the following:(2)(A)Except as provided under subparagraph (B), in a stand-alone cost rate challenge, the Board shall
			 comply with the following timeline:(i)For discovery, completion not later than 150 days after the date that the challenge is initiated.(ii)For development of the evidentiary record, completion not later than 155 days after the date that
			 discovery is complete under clause (i).(iii)For submission of a closing brief, submission not later than  60 days after the date that
			 development of the evidentiary record is complete under clause (ii).(iv)For a final Board decision, issuance not later than 180 days after the date that the last closing
			 brief is submitted under clause (iii).(B)The Board may extend a timeline under subparagraph (A) after a request from any party or in the
			 interest of due process..9.Effect of rate bundlingNot later than 180 days after the date of enactment of this Act, the Surface Transportation Board
			 shall initiate an ex parte proceeding on whether contract proposals for
			 multiple
			 origin-to-destination movements have adversely impacted the intent of
			 Congress that the Surface Transportation Board’s rate challenge procedures
			 remain available to shippers that are subject to railroad market
			 dominance, and how the Board can prevent such practices in the future.10.Report on rate case methodologyNot later than 1 year after the date of enactment of this Act, the Surface Transportation Board
			 shall report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives on—(1)whether current methodologies are sufficient to address the complexity of large rate cases; and(2)alternative methodologies that could streamline and expedite large rate cases.11.Arbitration of certain rail rates, practices, and common carrier service expectation disputes(a)In generalChapter 117 is amended by adding at the end the following:11709.Arbitration of certain rail rates, practices, and common carrier service disputes(a)In generalNot later than 1 year after the date of enactment of the Surface Transportation Board Reauthorization Act of 2014, the Board shall promulgate regulations to establish a binding arbitration process to resolve rail
			 rate, practice, and common carrier service
			 expectation complaints subject to the jurisdiction of the Board.(b)Covered disputesThe binding arbitration process—(1)shall apply to disputes involving rates, practices, and common carrier service expectations subject
			 to the jurisdiction of the Board; and(2)shall not apply to—(A)disputes to obtain the grant, denial, stay, or revocation of any license, authorization, or
			 exemption, or to prescribe for the future any conduct, rules, or results
			 of
			 general, industry-wide applicability, or to enforce a labor protective
			 condition; and(B)disputes solely between 2 or more rail carriers.(c)Arbitration procedures(1)In generalThe Board—(A)may make the binding arbitration process available only to the relevant parties—(i)after the filing of a formal complaint; or(ii)upon petition by a party at the conclusion of any informal dispute resolution process provided by
			 the Board for a complaint subject to this section;(B)with respect to rate disputes, may make the binding arbitration process available only to the
			 relevant parties if the rail carrier has market dominance, as determined
			 under section 10707 of this title; and(C)shall determine whether to pursue the binding arbitration process not later than 30 days after the
			 date that a petition or formal complaint is filed.(2)LimitationInitiation of the binding arbitration process shall preclude the Board from separately reviewing a
			 complaint or dispute related to the same rail rate, practice, or common
			 carrier
			 service expectation in a covered dispute involving the same parties.(3)RatesIn resolving a covered dispute involving the reasonableness of a rail carrier's rates, the
			 arbitrator or panel of arbitrators, as applicable, shall
			 consider the Board's methodologies for setting maximum lawful rates,
			 giving due consideration to the need for differential pricing to permit a
			 rail carrier to collect adequate revenues within the meaning of section
			 10704(a)(2).(4)Service expectationsIn resolving a dispute involving  common carrier service expectations, the arbitrator or panel of
			 arbitrators, as applicable, shall
			 consider
			 the rates and service terms, and any
			 changes thereto, as published or otherwise made available under subsection
			 (b), (c), or (d) of section 11101.(d)Arbitration decisionsAny decision reached in an arbitration process under this section—(1)shall—(A)be consistent with subtitle IV;(B)be in writing;(C)contain findings of fact and conclusions; and(D)be binding upon the parties; and(2)shall not have any precedential effect in any other or subsequent arbitration dispute.(e)Timelines(1)SelectionAn arbitrator or panel of arbitrators shall be selected not later than 14 days after the date of
			 the Board's decision to
			 initiate arbitration.(2)Evidentiary processThe evidentiary process of the binding arbitration process shall be completed not later than 90
			 days after
			 the date that the arbitration process is initiated, unless a party
			 requests an extension and the arbitrator or panel of arbitrators, as
			 applicable, grants it.(3)DecisionThe arbitrator or panel of arbitrators, as applicable, shall issue a decision not later than 30
			 days after the date that the evidentiary
			 record is closed.(4)ExtensionsThe Board may extend any of the timelines in this subsection upon the agreement of all parties in
			 the dispute.(f)Arbitrators(1)In generalArbitration under this section shall be conducted by an arbitrator, or a panel of arbitrators,
			 selected from a roster,
			 maintained by the Board, of persons with rail transportation, economic
			 regulation, professional or business experience, including agriculture, in
			 the private sector.(2)Selection(A)In generalIf the parties cannot
			 mutually agree on an arbitrator, or the lead arbitrator of a panel of
			 arbitrators, the parties
			 shall select the arbitrator
			 or lead arbitrator from
			 the roster by alternately striking names from the roster until only 1 name
			 remains.(B)Panel of arbitratorsFor purposes of this section, a panel of arbitrators shall be selected as follows:(i)Notwithstanding subparagraph (A), each party to a dispute shall select 1 arbitrator from the
			 roster.(ii)The parties to a dispute may mutually select 1 arbitrator from the roster to serve as the lead
			 arbitrator of the panel of arbitrators.(3)CostThe parties shall share the costs of the arbitration
			 equally.(g)ReliefAn arbitral decision under this section may award the payment of damages or rate prescriptive
			 relief, but the
			 value of the award shall be limited as follows:(1)For common carrier service and practice disputes, the damage award may not exceed $2,000,000.(2)For rate disputes, the damage award, including any rate prescription, may not exceed $25,000,000,
			 and any rate prescription shall be limited to not longer than 5 years from
			 the date of the arbitral decision.(h)Board reviewIf a party appeals a decision under this section to the Board, the Board may review the decision
			 under
			 this section to determine if—(1)the decision is consistent with subtitle IV as applied by the Board; or(2)the award limitation under subsection (g)..(b)Conforming amendmentThe table of contents for chapter 117 is amended by adding at the end the following:11709. Arbitration of certain rail rate, practice, and common carrier service disputes..12.Compilation of complaints at Surface Transportation Board(a)In generalSection 704, as amended by section 6 of this Act, is further amended—(1)by striking the section heading and inserting the following:704.Reports;(2)by inserting (a) Annual report.— before The Board and indenting appropriately; and(3)by adding at the end the following:(b)Complaints(1)In generalThe Board shall establish and maintain a database of complaints received by the Board.(2)Quarterly reportsThe Board shall post a quarterly report of formal and informal service complaints received by the
			 Board during the previous quarter that includes—(A)a list of the type of each complaint;(B)the geographic region of each complaint; and(C)the resolution of each complaint, if appropriate.(3)Written consentThe quarterly report may identify a complainant that submitted an informal complaint only upon the
			 written consent of the complainant.(4)Website postingEach quarterly report shall be posted on the Board's public website..(b)Conforming amendmentThe table of contents for chapter 7 is amended by striking the item relating to section 704 and
			 inserting the following:704. Reports..13.Quarterly reportsNot later than 60 days after the date of enactment of this Act, the Surface Transportation Board
			 shall begin providing quarterly reports to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives on the Surface Transportation Board's progress toward
			 addressing the issues raised in each unfinished regulatory proceeding,
			 regardless of whether the proceeding is subject to a statutory or
			 regulatory deadline.14.Sense of CongressIt is the sense of Congress that—(1)as part of Docket No. EP 722, the Surface Transportation Board should consider the costs and
			 benefits of the annual
			 determinations of revenue adequacy for Class I railroads;(2)the Surface Transportation Board should review the methodology employed to define the business
			 cycle in its annual
			 determination of revenue adequacy and consider undertaking, if necessary,
			 a rulemaking to define the business cycle;(3)as part of Docket No. EP 711, the Surface Transportation Board should consider if a rulemaking
			 proceeding on mandatory
			 competitive switching is needed to ensure a viable competitive national
			 rail system; and(4)if the Surface Transportation Board determines a rulemaking proceeding on mandatory competitive
			 switching is needed, the
			 Surface Transportation Board should ensure that such rulemaking is
			 completed in as timely a
			 manner as possible.15.Authorization of appropriationsSection 705 is amended by striking paragraphs (1) through (3) and inserting the following:(1)$33,000,000 for fiscal year 2015;(2)$35,000,000 for fiscal year 2016;(3)$35,500,000 for fiscal year 2017;(4)$35,500,000 for fiscal year 2018; and(5)$36,000,000 for fiscal year 2019..16.Repeal of expired and obsolete provisions(a)Expired rail service contract limitationSection 10709 is amended by striking subsection (h).(b)Agent in the District of Columbia(1)Designation of agent and service of noticeSection 72 is amended—(A)in subsection (a), by striking in the District of Columbia,; and(B)in subsection (c), by striking in the District of Columbia.(2)Service of process in court proceedingsSection 724(a) is amended by striking in the District of Columbia each place it appears.17.ConstructionNothing in this Act shall be construed to affect any suit commenced by or against the Surface
			 Transportation Board,	or any proceeding or challenge pending before the
			 Surface Transportation Board, prior to the date of enactment of this Act.1.Short titleThis Act may be cited as the Surface Transportation Board Reauthorization Act of 2014.2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title 49, United States Code.3.Establishment of Surface Transportation Board as an independent establishment(a)In generalSection 701(a) is amended to read as follows:(a)EstablishmentThe Surface Transportation Board is an independent establishment of the United States Government..(b)Conforming amendments(1)Administrative provisionsSection 703 is amended—(A)by striking subsections (a), (c), (f), and (g);(B)by redesignating subsections (b), (d), and (e) as subsections (a), (b), and (c), respectively; and(C)by adding at the end the following:(d)Submissions and transmittalsWhenever the Board submits or transmits any budget estimate, budget request, supplemental budget
			 estimate, or other budget information, legislative recommendation,
			 prepared testimony for a congressional hearing, or comment on legislation
			 to the President or to the Office of Management and Budget, it shall
			 concurrently transmit a copy thereof to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives. No
			 officer or agency of the United States shall have any authority to require
			 the Board to submit its budget estimates or requests, legislative
			 recommendations, prepared testimony for congressional hearings, or
			 comments on legislation to any officer or agency of the United States for
			 approval, comments, or review, prior to the submission of the
			 recommendations, testimony, or comments to Congress..(2)Administrative support(A)RepealerSection 725 is repealed.(B)Conforming amendmentThe table of contents for chapter 7 is amended by striking the item relating to section 725.(c)Department of Transportation Inspector General authority(1)In generalSubchapter II of chapter 7 is amended—(A)by redesignating section 727 as section 728; and(B)by inserting after section 726 the following:727.Authority of the Inspector General(a)In generalThe Inspector General of the Department of Transportation, in accordance with the mission of the
			 Inspector General to prevent and detect fraud and abuse, shall have
			 authority to review only the financial management, property management,
			 and business operations of the Surface Transportation Board, including
			 internal accounting and administrative control systems, to determine
			 compliance with applicable Federal laws, rules, and regulations.(b)DutiesIn carrying out this section, the Inspector General shall—(1)keep the Chairman of the Board and the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives fully and currently informed about problems relating to
			 administration of the internal accounting and administrative control
			 systems of the Board;(2)issue findings and recommendations for actions to address such problems; and(3)report periodically to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives on any progress made in implementing actions to address
			 such problems.(c)Access to informationIn carrying out this section, the Inspector General may exercise authorities granted to the
			 Inspector General under subsections (a) and (b) of section 6 of the
			 Inspector General Act of 1978 (5 U.S.C. App.).(d)Authorization of appropriations(1)FundingThere are authorized to be appropriated to the Secretary of Transportation for use by the Inspector
			 General of the Department of Transportation such sums as may be necessary
			 to cover expenses associated with activities pursuant to the authority
			 exercised under this section.(2)Reimbursable agreementIn the absence of an appropriation under this subsection for an expense referred to in paragraph
			 (1), the Inspector General and the Board shall have a reimbursable
			 agreement to cover such expense..(2)Conforming amendmentThe table of contents for subchapter II of  chapter 7 is amended—(A)by redesignating the item relating to section 727 as relating to section 728; and(B)by inserting after the item relating to section 726 the following:727. Authority of the Inspector General..4.Surface Transportation Board membership(a)In generalSection 701(b) is amended—(1)in paragraph (1)—(A)by striking 3 members and inserting 5 members; and(B)by striking 2 members and inserting 3 members; and(2)by striking paragraph (2) and inserting the following:(2)At any given time, at least 3 members of the Board shall be individuals with professional standing
			 and demonstrated knowledge in the fields of transportation, transportation
			 regulation, or economic regulation, and at least 2 members shall be
			 individuals with professional or business experience (including
			 agriculture or other rail customers) in the private sector..(b)Repeal of holdover limitationSection 701(b)(3) is amended by striking qualified, but for a period not to exceed one year and inserting qualified.(c)Repeal of obsolete provisionSection 701(b) is amended—(1)by striking paragraph (4);(2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; and(3)in paragraph (4), as redesignated, by striking In the case of an individual who becomes a member of the Board pursuant to paragraph (4), or an
			 individual and inserting In the case of an individual.5.Nonpublic collaborative discussionsSection 703(a), as redesignated by section 3 of this Act, is amended to read as follows:(a)Open meetings(1)In generalThe Board shall be deemed to be an agency for purposes of
			 section 552b of title 5.(2)Nonpublic collaborative discussions(A)In generalNotwithstanding section 552b of title 5, a majority of the members may hold a
			 meeting that is not open to public observation to discuss official agency
			 business if—(i)no vote or other disposition of
			 official agency business is taken at the meeting;(ii)each individual present at the meeting is a member or an employee of the Board; and(iii)the General Counsel of the Board is present at the meeting.(B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraph (C), not later than 2 business days after the
			 conclusion of a meeting under subparagraph (A), the Board shall make
			 available to the public, in a
			 place easily accessible to the public—(i)a list of the individuals present at the meeting; and(ii)a summary of the matters discussed at the meeting, except for any matters the
			 Board
			 properly determines may be withheld from the public under section 552b(c)
			 of title 5.(C)Ongoing proceedingsIf a discussion under subparagraph (A) relates, directly or indirectly, to an ongoing proceeding
			 before the Board, the Board shall make the disclosure under subparagraph
			 (B) on the date of the final Board
			 decision.(D)Preservation of open meetings requirements for agency actionNothing in this paragraph shall
			 limit the applicability of section 552b of title 5
			 with respect to a meeting of the members other than that described in
			 this paragraph.(E)Statutory constructionNothing in this paragraph—(i)shall limit the applicability of section 552b of title 5 with respect to any
			 information which is proposed to be withheld from the public under
			 subparagraph
			 (B)(ii); and(ii)authorizes the Board to withhold from any individual any record that is accessible to that
			 individual under section 552a of title 5, United States Code..6.Investigative authority(a)Authority To initiate investigationsSection 11701(a) is amended by striking only on complaint and inserting on the Board's own initiative or on complaint.(b)Rate proceedingsSection 10704(b) is amended by striking the first sentence and inserting The Board may begin a proceeding under subsection (a)(1) on its own initiative or upon complaint,
			 except that a proceeding to determine the reasonableness of the level of a
			 rate charged by a carrier may only be initiated upon complaint..(c)Annual report; investigationsSection 704 is amended by striking on its activities. and inserting on its activities, including each instance in which the Board has initiated an investigation on its
			 own initiative under this chapter or subtitle IV..7.Procedures for rate cases(a)Simplified procedureSection 10701(d)(3) is amended to read as follows:(3)The Board shall maintain a simplified and expedited method for determining the reasonableness of
			 challenged rates in those cases in which a full stand-alone cost
			 presentation is too costly, given the value of the case..(b)Expedited handlingSection 10704(d) is amended by striking the first sentence and inserting The Board shall maintain procedures to ensure expeditious handling of challenges to the
			 reasonableness of railroad rates..8.Rate review timelinesSection 10704(d), as amended by section 7 of this Act, is further amended—(1)by striking (d) The and inserting (d)(1) The; and(2)by adding at the end the following:(2)(A)Except as provided under subparagraph (B), in a stand-alone cost rate challenge, the Board shall
			 comply with the following timeline:(i)For discovery, completion not later than 150 days after the date that the challenge is initiated.(ii)For development of the evidentiary record, completion not later than 155 days after the date that
			 discovery is complete under clause (i).(iii)For submission of a closing brief, submission not later than  60 days after the date that
			 development of the evidentiary record is complete under clause (ii).(iv)For a final Board decision, issuance not later than 180 days after the date that the evidentiary
			 record is complete under clause (ii).(B)The Board may extend a timeline under subparagraph (A) after a request from any party or in the
			 interest of due process..9.Effect of rate bundlingNot later than 180 days after the date of enactment of this Act, the Surface Transportation Board
			 shall initiate an ex parte proceeding on whether contract proposals for
			 multiple
			 origin-to-destination movements have adversely impacted the intent of
			 Congress that the Surface Transportation Board’s rate challenge procedures
			 remain available to shippers that are subject to railroad market
			 dominance, and how the Board can prevent such practices in the future.10.Report on rate case methodologyNot later than 1 year after the date of enactment of this Act, the Surface Transportation Board
			 shall report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives on—(1)whether current large rate case methodologies are sufficient, not unduly complex, and cost
			 effective; and(2)alternative methodologies that could streamline and expedite large rate cases.11.Arbitration of certain rail rates, practices, and common carrier service expectation disputes(a)In generalChapter 117 is amended by adding at the end the following:11708.Voluntary arbitration of certain rail rates, practices, and common carrier service disputes(a)In generalNot later than 1 year after the date of enactment of the Surface Transportation Board Reauthorization Act of 2014, the Board shall promulgate regulations to establish a voluntary, but binding, arbitration process
			 to resolve rail
			 rate, practice, and common carrier service
			 expectation complaints subject to the jurisdiction of the Board.(b)Covered disputesThe binding arbitration process—(1)shall apply to disputes involving rates, demurrage, accessorial charges, misrouting or mishandling
			 of rail cars, and disputes involving a carrier's published rules and
			 practices as applied to particular rail transportation;(2)shall not apply to—(A)disputes to obtain the grant, denial, stay, or revocation of any license, authorization, or
			 exemption, or to prescribe for the future any conduct, rules, or results
			 of
			 general, industry-wide applicability, or to enforce a labor protective
			 condition; and(B)disputes solely between 2 or more rail carriers; and(3)shall not prevent parties from independently seeking or utilizing private arbitration services to
			 resolve any disputes they may have.(c)Arbitration procedures(1)In generalThe Board—(A)may make the voluntary, but binding, arbitration process available only to the relevant parties—(i)after the filing of a formal complaint;(ii)upon petition by all parties at the conclusion of any informal dispute resolution process provided
			 by
			 the Board for a complaint subject to this section; or(iii)through current or future procedures adopted by the Board to facilitate voluntary, but binding,
			 arbitration;(B)with respect to rate disputes, may make the binding arbitration process available only to the
			 relevant parties if the rail carrier has market dominance, as determined
			 under section 10707 of this title; and(C)shall determine whether to pursue the binding arbitration process not later than 30 days after the
			 date that a petition or formal complaint is filed.(2)LimitationInitiation of the binding arbitration process shall preclude the Board from separately reviewing a
			 complaint or dispute related to the same rail rate, practice, or common
			 carrier
			 service expectation in a covered dispute involving the same parties.(3)RatesIn resolving a covered dispute involving the reasonableness of a rail carrier's rates, the
			 arbitrator or panel of arbitrators, as applicable, shall
			 consider the Board's methodologies for setting maximum lawful rates,
			 giving due consideration to the need for differential pricing to permit a
			 rail carrier to collect adequate revenues within the meaning of section
			 10704(a)(2).(4)Service expectationsIn resolving a dispute involving  common carrier service expectations, the arbitrator or panel of
			 arbitrators, as applicable, shall
			 consider
			 the rates and service terms, and any
			 changes thereto, as published or otherwise made available under subsection
			 (b), (c), or (d) of section 11101.(d)Arbitration decisionsAny decision reached in an arbitration process under this section—(1)shall—(A)be in writing;(B)contain findings of fact and conclusions; and(C)be binding upon the parties; and(2)shall not have any precedential effect in any other or subsequent arbitration dispute.(e)Timelines(1)SelectionAn arbitrator or panel of arbitrators shall be selected not later than 14 days after the date of
			 the Board's decision to
			 initiate arbitration.(2)Evidentiary processThe evidentiary process of the binding arbitration process shall be completed not later than 90
			 days after
			 the date that the arbitration process is initiated, unless a party
			 requests an extension and the arbitrator or panel of arbitrators, as
			 applicable, grants it.(3)DecisionThe arbitrator or panel of arbitrators, as applicable, shall issue a decision not later than 30
			 days after the date that the evidentiary
			 record is closed.(4)ExtensionsThe Board may extend any of the timelines in this subsection upon the agreement of all parties in
			 the dispute.(f)Arbitrators(1)In generalUnless otherwise agreed by all of the parties, an arbitration under this section shall be conducted
			 by a panel of arbitrators,
			 selected from a roster,
			 maintained by the Board, of persons with rail transportation, economic
			 regulation, professional or business experience, including agriculture, in
			 the private sector.(2)Selection(A)In generalIf the parties cannot
			 mutually agree on an arbitrator, or the lead arbitrator of a panel of
			 arbitrators, the parties
			 shall select the arbitrator
			 or lead arbitrator from
			 the roster by alternately striking names from the roster until only 1 name
			 remains.(B)Panel of arbitratorsFor purposes of this section, a panel of arbitrators shall be selected as follows:(i)The parties to a dispute may mutually select 1 arbitrator from the roster to serve as the lead
			 arbitrator of the panel of arbitrators.(ii)If the parties cannot mutually agree on a lead arbitrator, the parties shall select a lead
			 arbitrator using the process described in subparagraph (A).(iii)In addition to the lead arbitrator selected under this subparagraph,  each party to a dispute shall
			 select 1 additional arbitrator from the
			 roster.(3)CostThe parties shall share the costs of the arbitration
			 equally.(g)ReliefAn arbitral decision under this section may award the payment of damages or rate prescriptive
			 relief, but the
			 value of the award shall be limited as follows:(1)For common carrier service and practice disputes, the damage award may not exceed $2,000,000.(2)For rate disputes, the damage award, including any rate prescription, may not exceed $25,000,000,
			 and any rate prescription shall be limited to not longer than 5 years from
			 the date of the arbitral decision.(h)Board reviewIf a party appeals a decision under this section to the Board, the Board may review the decision
			 under
			 this section to determine if—(1)a clear abuse of arbitral authority or discretion occurred;(2)the decision directly contravenes statutory authority; or(3)the award limitation under subsection (g) was violated..(b)Conforming amendmentThe table of contents for chapter 117 is amended by adding at the end the following:11708. Voluntary arbitration of certain rail rate, practice, and common carrier service disputes..12.Compilation of complaints at Surface Transportation Board(a)In generalSection 704, as amended by section 6 of this Act, is further amended—(1)by striking the section heading and inserting the following:704.Reports;(2)by inserting (a) Annual report.— before The Board and indenting appropriately; and(3)by adding at the end the following:(b)Complaints(1)In generalThe Board shall establish and maintain a database of complaints received by the Board.(2)Quarterly reportsThe Board shall post a quarterly report of formal and informal service complaints received by the
			 Board during the previous quarter that includes—(A)a list of the type of each complaint;(B)the geographic region of each complaint; and(C)the resolution of each complaint, if appropriate.(3)Written consentThe quarterly report may identify a complainant that submitted an informal complaint only upon the
			 written consent of the complainant.(4)Website postingEach quarterly report shall be posted on the Board's public website..(b)Conforming amendmentThe table of contents for chapter 7 is amended by striking the item relating to section 704 and
			 inserting the following:704. Reports..13.Quarterly reportsNot later than 60 days after the date of enactment of this Act, the Surface Transportation Board
			 shall begin providing quarterly reports to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives on the Surface Transportation Board's progress toward
			 addressing the issues raised in each unfinished regulatory proceeding,
			 regardless of whether the proceeding is subject to a statutory or
			 regulatory deadline.14.Sense of CongressIt is the sense of Congress that—(1)as part of Docket No. EP 722, the Surface Transportation Board should consider the costs and
			 benefits of the annual
			 determinations of revenue adequacy for Class I railroads;(2)the Surface Transportation Board should review the methodology employed to define the business
			 cycle in its annual
			 determination of revenue adequacy and consider undertaking, if necessary,
			 a rulemaking to define the business cycle;(3)as part of Docket No. EP 711, the Surface Transportation Board should consider if a rulemaking
			 proceeding on
			 competitive switching is needed to promote a viable competitive national
			 rail system; and(4)if the Surface Transportation Board determines a rulemaking proceeding on competitive
			 switching is needed, the
			 Surface Transportation Board should ensure that such rulemaking is
			 completed in as timely a
			 manner as possible.15.Authorization of appropriationsSection 705 is amended by striking paragraphs (1) through (3) and inserting the following:(1)$33,000,000 for fiscal year 2015;(2)$35,000,000 for fiscal year 2016;(3)$35,500,000 for fiscal year 2017;(4)$35,500,000 for fiscal year 2018; and(5)$36,000,000 for fiscal year 2019..16.Repeal of expired and obsolete provisions(a)Expired rail service contract limitationSection 10709 is amended by striking subsection (h).(b)Agent in the District of Columbia(1)Designation of agent and service of noticeSection 723 is amended—(A)in subsection (a), by striking in the District of Columbia,; and(B)in subsection (c), by striking in the District of Columbia.(2)Service of process in court proceedingsSection 724(a) is amended by striking in the District of Columbia each place it appears.17.ConstructionNothing in this Act shall be construed to affect any suit commenced by or against the Surface
			 Transportation Board,	or any proceeding or challenge pending before the
			 Surface Transportation Board, prior to the date of enactment of this Act.December 8, 2014Reported with an amendment